Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
2.	In virtue of this communication, claims 21-37 are currently pending in this Office Action. Claims 1-20 are cancelled and claims 21-37 are newly added.

Response to Remarks
3.	Newly added claims are considered obvious by the rationales found in the prior art including newly cited arts and previously applied arts as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 21-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayeed Patent No.: US 6,594,320 B1 in view of Pollack et al. Patent No.: US 6,192,026 B1, Li et al. Patent No.: US 6,904,283 B2 and Wu et al. Pub. No.: US 2003/0227889 A1.

Claim 21
Sayeed discloses a method (OFDM carrier acquisition depicted in fig. 1-5) performed by a mobile station (a handset for fig. 2 explained in lines 39-41 of col. 5) configured to operate in a wireless telecommunication system (OFDM system explained in col. 2), the method comprising:
receiving, via an acquisition channel (fig. 4A-C, carrier acquisition in lines 31-67 of col. 4, and a channel in lines 1-19 of col. 3; claim does not modify or specify what are required to be an acquisition channel, and thus, carrier acquisition in fig. 2-4 for receiving subcarriers of fig. 4, receiving would involves receiving over a channel, and that covers the claim requirement for a channel for transmitting and receiving; see evidence for acquisition channel col. 8 of Sakoda Patent No: US 6,347,120 B1) transmitted by a base station (a base station including transmitter of fig. 1 and receiver of fig. 2 mentioned in lines 39-41 of col. 5) in a cell of the wireless telecommunication system (the subcarriers of the OFDM symbol fig. 4A-C are received at OFDM receiver of fig. 1 lines 40-45 of col. 5), a first part of bandwidth information (410 in fig. 4A and -F/2 in fig. 4C) that identifies one or more bands of radio spectrum (fig. 4A-C; total available bandwidth = F Hz in explained in lines 58-67 of col. 2; see detecting Lth sub-carrier at OFDM receiver in lines 39-65 of col. 5; extracting 9 sub-carriers can be tracked based on offset estimate described in lines 10-43 of col. 6 with +/-M*(F/N) Hz in view of fig. 4A-C; Na/2 and F/2 Hz in lines 35-38 in col. 5 and fig. 4C);

    PNG
    media_image1.png
    627
    528
    media_image1.png
    Greyscale

receiving a second part of the bandwidth information (as explained for first part, second part information could be extracted from the OFDM symbol by using -F/2 Hz to obtain Na/2 sub-carriers in lines 35-38 of col. 5 and see lines 1-42 of col. 6);
based on the received first and second parts of the bandwidth information, determining a location (lines 31-60 in col. 4 explains for transmitter part for inserting null and in col. 6 describers at receiver, the central sub-carrier having an index of 0 would be extracted; carrier acquisition with a null in lines 45-50 of col. 5) and a size of the one or more active bands of radio spectrum (subcarrier length or how many subcarriers are estimated after extracting using +/-M*(F/N) Hz explained in col. 6 and see fig. 4C); 
based on the determined location and size, identifying of radio spectrum (fig. 4C & 5, see Lth sub-carrier in lines 38-67 of col. 5 and col. 6 for number of sub-carriers from acquisition).
Although Sayeed does not disclose: “identifying a further channel via which the base station broadcasts control information in the cell; identifies one or more bands of radio spectrum that are available; receiving a second part of the bandwidth information via the identified further channel; determining a location and a size of the one or more available bands of radio spectrum; downloading information from the wireless telecommunication system using the identified plurality of sub-carriers”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “identifying a further channel via which the base station broadcasts control information in the cell”, recall that Sayeed mentions not requiring pilot signal (lines 45-48 of col. 1) and carrier acquisition to obtain the subcarriers information (lines 45-50 of col. 5). In particular, Pollack teaches PA burst 406 (fig. 4B) to broadcast the assignment of each INFO burst 408 (lines 27-34 of col. 7) and RA burst 404 (404 in fig. 4 & 6) contains available RA channel information (see lines 52-64 of col. 8).

    PNG
    media_image2.png
    645
    534
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify orthogonal frequency division multiplexed OFDM carrier acquisition of Sayeed by providing medium access control protocol for OFDM wireless networks as taught in Pollack. Such a modification would have included a medium access control protocol in a wireless network to facilitate switching channels and resource allocation so that the MAC protocol have efficiently accommodated the fixed minimum packet sizes in a wireless contexts as suggested in lines 54-63 of Col. 3 of Pollack.
	Secondly, the claim limitations “identifies one or more bands of radio spectrum that are available; receiving a second part of the bandwidth information via the identified further channel” are considered obvious by the rationales found in Li. Initially, Sayeed explains that OFDM symbols transmitted are received at OFDM receiver which extracts sub-carrier index 0 to estimate F/2 and -F/2 subcarriers explained in col. 3-6 and fig. 2-5. What’s more, Pollack explains the available RA channels in fig. 4-6. The combination of Sayeed and Pollack could have rendered the addressing claim limitations obvious. To advance the prosecution, further evidence is provided herein. In particular, Li teaches that after subscriber receiving OFDM symbols (101 in fig. 1B) subscriber can monitors Pilot symbols to select one or more clusters for each base station (103 in fig. 1B in view of fig. 2), and the base station periodically broadcasts pilot OFDM symbols that cover the entire OFDM frequency bandwidth and serves time and frequency synchronization, channel estimation and SINR measurement for cluster location (lines 29-44 of col. 5).
	Thirdly, to address the obviousness of the claim limitation “determining a location and a size of the one or more available bands of radio spectrum”, recall that Sayeed uses null or zero index sub-carriers to indicate the estimate a location of subcarriers (see fig. 4C for F/2 and -F/2; see number of sub-carriers in F/2 in col. 4). In addition, Pollack describes indicating RA Channels location and size in bits (see fig. 4-6). To advance the prosecution, further evidence is provided herein. In particular, Li teaches pilot symbols for showing the entire OFDM frequency bandwidth for cells A, B and C (lines 37-49 of col. 7, it means that subscriber in cell A detects frequency and time location for cell A), the predicted data rate based on clusters from the interference estimation in pilot signals (fig. 3 and lines 33-45 of col. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify orthogonal frequency division multiplexed OFDM carrier acquisition of Sayeed in view of Pollack by providing multi-carrier communications with group based subcarrier allocation as taught in Li. Such a modification would have included subcarrier allocation for OFDMA to schedule frequency for all the subscribers in all the cells so that the bandwidth cost for updating subscriber information would be optimized as suggested in lines 1-9 of Li.
Lastly, to consider the obviousness of the claim limitation “downloading information from the wireless telecommunication system using the identified plurality of sub-carriers”, recall that Sayeed explains buffer in OFDM transmitter and removal module for unused carrier in OFDM receiver (fig. 2). In particular, Wu teaches downloading information via the N-carrier band (in view of fig. 5A & 6A, see par. 0115 which explains that in the mobile receiver, demodulation is performed with the entire OFDM symbol, each active user discards the other user’s data bits and picks up its own data bits; it means that a user would download or demodulate the received information such as K0 using carrier Fi0, consider: downloaded information as data 94 in fig. 4 after performing demodulation and decoding process). Furthermore, Wu teaches user K for locating K carrier band (see fig. 7 for radio interface; par. 0095, a user is indicated by K0 to be individually selected to transmit the data in frequency band Fi0, se fig. 5A).
For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify orthogonal frequency division multiplexed OFDM carrier acquisition of Sayeed in view of Pollack and Li by providing channel allocation for multi-user systems as taught in Wu to obtain the claimed invention as specified in the claim. Such a modification would have included an OFDMA system to allocate channels to the sectors in a cell operating on the same frequency band so that the interference would be optimized to support high-speed data rate transmission as suggested in lines 1-9 of Li.

Claim 22
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, further comprising storing, in mobile station memory, the received bandwidth information that identifies the one or more available bands of radio spectrum (Sayeed, each symbol is stored in buffer 140 in fig. 1 in lines 33-36 of col. 4, unused carrier removal module 225 at receiver in fig. 3 suggests that the carriers are cached or stored before removed; Wu, as explained in par. 0095 & 0097, the mobile receiver in par. 0115 would have stored or cached or recorded the frequency band and transmission ration information in memory or latch or buffer for transmission, herein information could be transmission rate, frequency band information and PN code or PN welsh code explained on pg. 7; see fig. 5 & 7 Li; and thus, the combined prior art renders the claim obvious) .
Claim 23
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, wherein:
the first part of the bandwidth information comprises rough information about the location and the size of the one or more available bands (Sayeed, first part F/2 is size and null sub-carrier is location in fig. 4C, see estimating subcarriers from null subcarriers explained in col. 3-6 in light of fig. 2-5; Pollack, fig. 4; Li, fig. 5-6; Wu, fig. 5A, K0 is location and 72 WK0 is size of BW); and 
the second part of the bandwidth information comprises more precise information about the location and the size of the one or more available bands (Sayeed, second part -F/2 and null sub-carrier is a location in fig. 4C, see estimating subcarriers from null subcarriers explained in col. 3-6 in light of fig. 2-5; Pollack, fig. 6; Li, fig. 5-6; Wu, fig. 5A, K1 is location and 72 WK1 is size of BW; for these reasons, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim).

Claim 24
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, wherein one or more of the following is repeated at equally spaced frequency locations within the one or more available bands (fig. 2-5 of Sayeed): 
the acquisition channel carrying the first part of the bandwidth information (Pollack, 402, 406 & 404 in fig. 4), and the further channel carrying the second part of the bandwidth information (Pollack, fig. 6, 404 details allocation for RA CH1-5; accordingly, the combined prior art reads on the claim).

Claim 25
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, wherein the bandwidth information includes a start frequency and a stop frequency for each of the available bands (Sayeed, col. 6 and fig. 4C explains extracting subcarriers bin from index and offset to obtain F/2 & -F/2 with +/- M*(F/N) Hz; Pollack, fig. 6 and col. 7-8 describes request access channel location and request access channel length as 38 bits; Wu, par. 0097 explains bandwidth divided into two bandwidths 72 & 74 for two users and par. 0098, to see sub-bandwidths W including frequencies equivalent to start and end for determining bandwidth WKo and WK1; for these reasons, the combined prior art would have read on the claim).

Claim 26
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, wherein: 
the bandwidth information includes one or more identifying numbers (Sayeed, F/2 and -F/2 in fig. 4C are sub-carriers or bandwidth; Pollack, 404 in fig. 4 indicating available 5 RA channels with their bandwidth as depicted in 602 of fig. 6; Yi, bandwidth for Groups in fig. 6 as indicated in fig. 5); and
 determining a location and a size of the one or more available bands is based on associating each of the identifying numbers with a corresponding entry in a list of bands of spectrum, with each entry having a location and a size (Sayeed, col. 5-6 and fig. 4C explains -8KHz, -4KHz, 0 KHz, 4KHz, 8KHz for sub-carriers, i.e., channels; RA 404 in fig. 4 indicates 5 RA  Channels in fig. 6 with 38 bits length, i.e., bandwidth; Yi, bandwidth for Groups in fig. 6 as indicated in fig. 5; Wu, par. 0109, if we’ve N bits, the bit locations for the two users might be bits X for a first user and bits Y for a second user as depicted in fig. 6A in addition to indicating users with Ko and K1 as explained in par. 0095 & 0097; accordingly, one of ordinary skill in the art would have expected the combined prior art to obtain the claim, see MPEP 2143, KSR Rationale G). 

Claim 27
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, wherein the one or more available bands of radio spectrum include a plurality of available bands (fig. 4C of Sayeed; fig. 4-6 of Pollack; fig. 2A, 3-5A of Wu), with at least one of the available bands being controlled by a different operator than others of the available bands (Li, fig. 1B; Wu, as explained entire frequency band is shared by users in par. 0113, user would be moving in and out of the sectors depicted in fig. 2A, and so frequency bandwidth allocation would be updated from time to time for instance, user K0 in a sector 22 would be assigned to use frequency band Fi0 and user K0 in sector 24 would be allocated to use Fi1; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 28
Sayeed, in view Pollack, Li and Wu, discloses the method of claim 21, wherein the acquisition channel (5 RA Channels in 602 of Pollack), including the first part of the bandwidth information(Pollack, 38 bit RA Channel is 38 bit bandwidth length indicated in 404 of fig. 4 and 602 in fig. 6), is received by the mobile station during a cell search (Pollack, fig. 4; Li, fig. 1B; Wu, as explained entire frequency band is shared by users in par. 0113, user would be moving in and out of the sectors depicted in fig. 2A, and so scanning frequency is in fact cell searching, for instance, scanning F11 is sector 52 in fig. 4; for these reason, the combined prior art renders the claim obvious).

Claim 29-36
	Claims 29-36 are mobile station claims corresponding to method claims 21-28. All of the limitations in claims 29-36 are found reciting for the structures of the same scopes of the respective limitations of claims 21-28. Accordingly, claims 29-36 are considered obvious by the same rationales applied in the rejection of claims 21-28 respectively set forth above. Additionally, Sayeed discloses  a mobile station (fig. 1-2 in a handset in lines 39-42 of col. 5) configured to operate in a wireless telecommunication system (OFDM wireless system in fig. 1-6), the mobile station comprising: a receiver (OFDM receiver fig. 2) arranged to receive transmissions by base stations of the wireless telecommunication system (see fig. 4C for receiving OFDM symbol and acquisition process shown in fig. 3); processing circuitry operably coupled to the receiver (OFDM transmitter fig. 1 and receiver fig. 2 could be coupled to a processor or a controller; see evidence for fig. 4A of Pollack); and a memory operably coupled to the processing circuitry and containing program instructions that, when executed by the processing circuitry, configure the mobile station (a handset in col. 5 having OFDM transmitter of fig. 1 and OFDM receiver of fig. 2 could have included a typical memory to perform acquisition method algorithm of fig. 3 to transmit and receive OFDM symbol of fig. 4A-C).


Claim 37
	Claim 37 is a product claim corresponding to method claim 21. All of the limitations of claim 37 are found reciting for the same scopes of the respective limitations of claim 21. Accordingly, claim 37 is considered obvious by the same rationales applied in the rejection of claim 21 set forth above.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643